[exhibit1057termsofemp2da001.jpg]
Privileged & Confidential July 5, 2018 Adrian Chapman By Hand Delivery Dear
Adrian: As you are aware, AltaGas Ltd. (“AltaGas”), WGL Holdings, Inc. (“WGL”)
and Wrangler Inc. have entered into that certain Agreement and Plan of Merger
dated as of January 25, 2017 (the “Merger Agreement”). We greatly value your
dedication and contributions to the success of WGL and its affiliates, including
Washington Gas Light Company (the “Company”), and would like for you to continue
making valuable contributions going forward. Therefore, subject to the
consummation of the transactions contemplated by the Merger Agreement and the
closing of such transactions (the date of the closing of such transactions, the
“Closing Date”), the Company is pleased to extend an offer for you to continue
your employment with the Company as Chief Executive Officer and President
beginning on the Closing Date. In addition, subject to the consummation of the
transactions contemplated by the Merger Agreement, the Company is pleased to
offer you the opportunity to earn a special retention bonus on the terms and
conditions set forth in this letter (this “Letter”). A summary of the terms of
your employment beginning on the Closing Date and the terms and conditions of
the special retention bonus are as follows: 1. Base Salary Commencing on the
Closing Date, your annualized base salary will be $630,000.00 (USD), subject to
applicable taxes and other withholdings as required by law or the policies of
the Company. 2. Benefits During your employment with the Company from and after
the Closing Date, you will be eligible to participate in the employee benefit
programs and plans sponsored and maintained by the Company and made available to
similarly situated employees from time to time, which, for the two-year period
beginning on the Closing Date, will be no less favorable, in the aggregate, than
the employee benefit programs sponsored and maintained by the Company in which
you participated immediately prior to the Closing Date, subject to the terms of
the applicable programs and plans as in effect from time to time. You will also
be entitled to the fringe benefits and perquisites that are made available to
other similarly situated employees of the Company, each in accordance with and
subject to the eligibility and other provisions of such plans and programs as in
effect from time to time. In addition, and notwithstanding anything herein to
the contrary, you will be eligible to participate in any change in control
severance plan that covers any other similarly situated executive employees of
the Company and, for the two-year period beginning on the Closing Date, your
participation in the following plans shall continue with the same benefit
accruals and on the same terms and conditions as in effect prior to the date of
this Letter: • Washington Gas Light Company Employees’ Pension Plan • Washington
Gas Light Company Supplemental Executive Retirement Plan, as amended
CONFIDENTIAL TERMS OF EMPLOYMENT US 5570020



--------------------------------------------------------------------------------



 
[exhibit1057termsofemp2da002.jpg]
3. Retention Bonus In recognition of your continued service with the Company
from the date of this Letter through the Closing Date, the Company is offering
you a retention bonus in the amount of $3,059,500.00 (USD), less applicable
taxes and other withholdings and deductions as required by law or the policies
of the Company (the “Retention Bonus”), subject to the satisfaction of the terms
and conditions of this Letter. The Retention Bonus will be paid to you in a lump
sum cash payment within the 30 days immediately following the Closing Date, so
long as you remain continuously employed by the Company from the date of this
Letter through the Closing Date. You will not be eligible to receive the
Retention Bonus if your employment with the Company terminates for any reason
prior to the Closing Date. For the avoidance of doubt, if your employment with
the Company terminates prior to the Closing Date, the compensation and benefits
you will be eligible to receive in connection with such termination will be
governed by that certain WGL Holdings, Inc. and Washington Gas Light Company
Change in Control Severance Plan for Certain Executives, as amended (the “Change
in Control Severance Plan”), in accordance with its existing terms and
conditions. The Retention Bonus is subject to the consummation of the
transactions contemplated by the Merger Agreement. Accordingly, in the event
that the Merger Agreement is terminated and the closing of the transactions
contemplated thereby does not occur, you will not receive the Retention Bonus
(or any portion thereof). Payment of the Retention Bonus is subject to your
compliance with, and you hereby agree that you will abide by, the
Post-Employment Policy (as defined below and amended herein), which is
incorporated herein by reference, and a copy of which is attached as Exhibit 2
to the Change in Control Severance Plan. In addition, as a condition to the
receipt of the Retention Bonus, you must first execute and deliver to the
Company (and not revoke in any time provided by the Company to do so) a general
release of claims (the “Release”), which Release shall be delivered to you no
later than seven days following the Closing Date and be substantially in the
form attached to this Letter as Exhibit A (subject to any changes that the
Company determines are necessary or desirable as a result of changes in
applicable law), on or prior to the date that is 21 days following the date upon
which the Company delivers the Release to you, which Release shall release and
discharge the Company, WGL, AltaGas, their respective affiliates, and each of
the foregoing entities’ respective owners, shareholders, partners, officers,
managers, members, employees, directors, attorneys, affiliates, subsidiaries,
parent companies, successors and assigns (collectively, the “Company Parties”)
from any and all claims or causes of action arising out of your employment with
the Company or any other Company Party or, if applicable, the termination of
such employment, and in either case prior to your execution of the Release,
other than claims relating to the right to receive the Retention Bonus, to the
benefits described in Sections 4.1(b) and 4.1(c) of the Change in Control
Severance Plan (as described below) and to benefit entitlements under the
programs described in section 2 of this Letter, as well as claims that cannot be
waived under applicable law and claims arising after the day on which you
execute the Release. For the avoidance of doubt, if you terminate your
employment for any reason at any time during the two-year period following the
Closing Date, you will receive your benefits under Sections 4.1(b) and 4.1(c) of
the Change in Control Severance Plan, subject to your compliance with, and you
hereby agree that you will abide by, the Post-Employment Policy (as amended
herein), and your timely execution, non-revocation and delivery to the Company
of a Release, which Release shall be delivered to you no later than seven days
following the date of such termination and be substantially in the form attached
to this Letter as Exhibit A (subject to any changes that the Company determines
are necessary or desirable as a result of changes in applicable law). In
exchange for the Retention Bonus, you hereby agree that, effective as of the
Closing Date, except as otherwise set forth herein, this Letter extinguishes all
rights, if any, that you may have and ever may have, contractual or otherwise,
relating to or arising out of the Change in Control Severance Plan, and you 2
CONFIDENTIAL TERMS OF EMPLOYMENT



--------------------------------------------------------------------------------



 
[exhibit1057termsofemp2da003.jpg]
expressly acknowledge and agree that, as of the Closing Date, the Company (and,
as applicable, each other Company Party) will have fully and finally satisfied
all obligations that they have owed, and ever could owe, pursuant to the Change
in Control Severance Plan, as all Company (and, as applicable, each other
Company Party) obligations under the Change in Control Severance Plan shall be
deemed fully and finally satisfied as of the Closing Date; provided, however,
that, notwithstanding the foregoing or anything to the contrary contained in
this Letter, you will continue to be eligible to receive the benefits described
in Sections 4.1(b) and 4.1(c) of the Change in Control Severance Plan on the
same terms and conditions and under the same circumstances you would have been
eligible to receive such benefits under the Change in Control Severance Plan
prior to your entry into this Letter. For the avoidance of doubt, you
acknowledge and agree that, except for any benefits you may be eligible to
receive pursuant to Sections 4.1(b) and 4.1(c) of the Change in Control
Severance Plan, the occurrence of the Closing Date (either alone or in
conjunction with other events) will not give rise to any rights to severance pay
or benefits pursuant to the Change in Control Severance Plan, and that neither
the Company nor any other Company Party will have severance pay obligations to
you upon or following the Closing Date. Notwithstanding the foregoing or
anything to the contrary herein, in the event you are or may be otherwise
entitled to any right or benefit pursuant to Section 4.5 of the Change in
Control Severance Plan, you will not be deemed to surrender or forfeit, and this
Letter shall not be deemed to terminate or extinguish, any such right or
benefit, and Section 4.5 of the Change in Control Severance Plan shall remain
applicable and in full force and effect. For the avoidance of doubt, this
includes, but is not limited to, the right to receive a Gross-up Payment (as
defined in the Change in Control Severance Plan) under circumstances where
payments by the Company to you, under this or any other agreement or
arrangement, would exceed the limit for deductible payments under Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), by 10% or more.
To the extent you are not entitled to a Gross-up Payment and any payments by the
Company to you under this Letter or any other agreement or arrangement with the
Company would constitute a “parachute payment” (as defined in Section 280G(b)(2)
of the Code), then such payments shall be reduced (but not below zero) to the
minimum extent necessary so that no portion of such amounts received by you will
be subject to the excise tax imposed by Section 4999 of the Code. Such reduction
shall be made in a manner determined by the Company that is consistent with the
requirements of Section 409A of the Code and that maximizes your economic
position and after-tax income; for the avoidance of doubt, you shall not have
any discretion in determining the manner in which the payments are reduced. 4.
Short-Term Incentive Plan During the term that you are employed by the Company
after the Closing Date, you will be eligible to participate in WGL’s or the
Company’s, as applicable, annual short-term incentive bonus plan, as in effect
from time to time (the “Bonus Plan”), which shall provide you with an
opportunity to receive an annual, fiscal year bonus for (i) the WGL fiscal year
beginning October 1 that includes the Closing Date and (ii) each complete fiscal
year thereafter during which you are employed by the Company, based on corporate
and individual performance criteria determined in the discretion of the Board of
Directors of WGL (or any successor thereto) or a designated committee thereof
(the “Board”) and in accordance with the terms of the Bonus Plan. Under the
current Bonus Plan, and in your current position, each annual bonus shall have a
target amount equal to 85% of your then-current base salary, which amount shall
be prorated to reflect any WGL fiscal year that is less than 12 months, if
applicable. Any “Pro-Rata Bonus” (as such term is defined in the “Company
Disclosure Schedules” to the Merger Agreement) that is paid to you for the
fiscal year in which the Closing Date occurs shall be applied towards your
annual bonus for such fiscal year as described in the preceding provisions of
this paragraph. 3 CONFIDENTIAL TERMS OF EMPLOYMENT



--------------------------------------------------------------------------------



 
[exhibit1057termsofemp2da004.jpg]
5. Long-Term Incentive Plan During the term that you are employed by the Company
after the Closing Date, you will be eligible to receive annual grants under a
long-term incentive plan (“LTIP”) for each complete fiscal year following the
Closing Date, as determined by the Board in its discretion. It is expected that
your annual LTIP awards will have an aggregate value on the grant date equal to
180% of your then-current base salary (determined without regard to vesting
criteria and valued using generally accepted accounting principles as of such
date), which may include performance-based vesting criteria in addition to a
time-based vesting schedule. Your participation in the LTIP will be subject to,
and governed by, the terms and conditions set forth in the award agreements and
other documents pertaining to any such grants, including with respect to your
continued employment with the Company, vesting milestones and forfeiture and
repurchase provisions, which terms and conditions will be consistent with LTIP
awards made to other similarly situated executives of the Company. Additionally,
upon your retirement, vesting of the long-term incentive awards granted to you
in October 2017 will accelerate in full (to the extent such awards are still
outstanding and unvested), and such awards will be paid out in accordance with
terms of the governing award agreements. 6. At-Will Employment Your employment
with the Company will be for no specific period of time. Rather, your employment
will be “at-will,” meaning that you or the Company may terminate the employment
relationship at any time, with or without cause, and with or without notice and
for any reason or no particular reason. Nothing in this Letter provides a
guarantee of employment for any particular time. Although your compensation and
benefits may change from time to time, the at-will nature of your employment may
only be changed by an express written agreement signed by an authorized officer
of the Company. 7. Post-Employment Restrictions Effective as of the Closing
Date, Section III.B.2. of the Company’s Policy of Post-Employment Restrictions
(the “Post-Employment Policy”), as it applies to you for purposes of this
Letter, shall be amended and restated so that such Section III.B.2. of that
Post-Employment Policy reads, in its entirety, as follows: 2. Solicitation of
Customers. The solicitation of any customer or prospective customer of WGL
Holdings, Inc. and/or Washington Gas Light Company with whom or which the
executive had substantive contact regarding actual or prospective business with
the Company during the preceding year, or for whom or which executive had direct
or indirect responsibility, or about whom or which the executive obtained
Confidential Information, in each case, as an employee or representative of WGL
Holdings, Inc. and/or Washington Gas Light Company, which solicitation is with
the intent of soliciting business competitive to that of WGL Holdings, Inc.
and/or Washington Gas Light Company or diverting business from WGL Holdings,
Inc. and/or Washington Gas Light Company. In addition, nothing in the
Post-Employment Policy or this Letter will prohibit or restrict you from
lawfully (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to you individually from any such Governmental Authorities; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any such
Governmental Authorities relating to a possible violation of law; or (iv) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the 4 CONFIDENTIAL TERMS OF
EMPLOYMENT



--------------------------------------------------------------------------------



 
[exhibit1057termsofemp2da005.jpg]
federal Defend Trade Secrets Act of 2016, you shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (1) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made to your attorney in relation to a lawsuit for retaliation
against you for reporting a suspected violation of law; or (3) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Letter requires you to obtain prior
authorization before engaging in any conduct described in this paragraph, or to
notify WGL and/or the Company or any of their respective affiliates that you
have engaged in any such conduct. REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGE FOLLOWS 5 CONFIDENTIAL TERMS OF EMPLOYMENT



--------------------------------------------------------------------------------



 
[exhibit1057termsofemp2da006.jpg]
This offer is open for your acceptance until 8:00 am EDT on July 6, 2018. Please
sign below to acknowledge your agreement and consent to the above terms and
return this Letter to Luanne Gutermuth, SVP Shared Services & CHRO. Yours
sincerely, WASHINGTON GAS LIGHT COMPANY By: /s/ Terry D. McCallister Name: Terry
D. McCallister Title: Chairman/CEO /s/ Adrian P. Chapman Acknowledged and
accepted on this 6th day of July, 2018. SIGNATURE PAGE TO TERMS OF EMPLOYMENT US
5570020



--------------------------------------------------------------------------------



 